Dewey, J.
The validity of the tax, and the liability of the defendant to be assessed therefor, have been- settled by the jury, in favor of the plaintiff; and the remaining question is, whether, although thus liable to be assessed, an action of assumpsit will lie, in the name of the collector of taxes, to recover the amount of the tax of the defendant. *
It is well settled, that the law gives no remedy for the collection of taxes other than those provided by statute; and unless the mode now sought to be enforced is given by statute, it does not exist. The only statute provision, that is supposed to authorize this action, is that of Rev. Sts. c. 8, § 15, declaring that when any person shall, after the assessment of a tax upon him, move out of the precinct of the collector, without paying his tax, the collector may, in his own name, maintain an action of debt or assumpsit therefor. But here was no removal after the assessment of the tax. If the defendant was an inhab itant of New Bedford at the time of assessing the tax, he was equally so at the time of the commencement of the present action. This case is not, therefore, within the statute cited and relied upon.
It is argued that the defendant is estopped from setting up this ground of defence, inasmuch as he insisted on the trial, as an objection to the right of recovery against him, that he was not an inhabitant of New Bedford. This ground was taken as an objection to the validity of the tax, and to show that he was not liable, in any form of proceeding, to the collection of the same. But this does not bar him of the further right of falling back upon his second ground of defence, if the first fails him *395The two grounds are no more inconsistent than many pleas that have always been allowed to be filed as grounds of defence The instruction was right.

Exceptions overruled.